       Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 1 of 28




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

 EFRAIN ROMERO-GARCIA, as )
 father and statutory next-of-kin of )
 Efrain Romero de la Rosa;           )
                                     )               Civil Action No.:
        Plaintiff,                   )              4:20-cv-00158-CDL
                                     )
 v.                                  )              FIRST AMENDED
                                     )                COMPLAINT
 CORECIVIC, INC.,                    )
                                     )
       Defendant,                    )


                                  Introduction

   1. This is a wrongful death action for compensatory and punitive damages

arising out of the preventable suicide inside a solitary confinement cell at the

Stewart Detention Center by Efrain Romero de la Rosa (“Efrain”), a 38 year-old

longtime U.S. resident who suffered from acute schizophrenia.

                                     Parties

   2. Plaintiff Efrain Romero-Garcia (“Plaintiff”) is an adult resident of Mexico.

He is the father and next-of-kin of Efrain, who died with no surviving spouse or

children.




                                        1
        Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 2 of 28




    3. At all times relevant to this Complaint, Defendant CoreCivic, Inc.

(“CoreCivic” or “Defendant’’) was a publicly-traded Real Estate Investment Trust 1

incorporated under the laws of the State of Maryland and headquartered just

outside of Nashville, Tennessee.

    4. At all times relevant to this Complaint, Defendant owned and operated the

Stewart Detention Center in Lumpkin, Georgia (“Stewart” or “Stewart Detention

Center”) pursuant to a pass-through Inter-Governmental Services Agreement

between U.S. Immigration and Customs Enforcement (“ICE”) and Stewart County,

Georgia.

                               Jurisdiction & Venue

    5. This Court has subject-matter jurisdiction over Plaintiff’s claims under

Section 504 of the Rehabilitation Act and the Alien Tort Statute pursuant to 28

U.S.C. § 1331 (federal question).

    6. Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because the

events or omissions giving rise to the claims occurred in this District.




1
  In August 2020, CoreCivic announced its intent to revoke its REIT status and
revert to its prior corporate structure as a C-corporation on January 1, 2021. At all
times relevant to this Complaint, CoreCivic acted as a REIT. See
https://www.globenewswire.com/news-release/2020/08/05/2073709/0/en/
CoreCivic-Announces-Change-in-Corporate-Structure-and-New-Capital-
Allocation-Strategy.html.
                                             2
       Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 3 of 28




   7. This Court has personal jurisdiction over CoreCivic because the corporation

regularly conducts business in Georgia and has sufficient minimum contacts with

Georgia.

   8. Plaintiffs request that this Court exercise supplemental jurisdiction pursuant

to 28 U.S.C. § 1367 over his Georgia state wrongful death claim.

                                       Facts

   9. This case arises out of the second preventable death by suicide in less than

fifteen months at Stewart Detention Center, owned and operated by CoreCivic. See

Chaverra v. United States of America, 4:19-cv-81-CDL, 2020 WL 5579554 (M.D.

Ga. filed Dec. 30, 2019).

   10. In both cases, CoreCivic placed a longtime U.S. resident with diagnosed,

acute schizophrenia, a history of prior suicide attempts and involuntary

commitments by correctional institutions, and documented, active suicidal ideation

inside a solitary confinement cell for weeks without placing him on suicide watch

or referring him to an outside mental health provider.

   11. In both cases, the decedent vocalized his intent to take his own life to

CoreCivic guards and mental health professionals just days or hours before

actually doing so.

   12. In both cases, the Georgia Bureau of Investigation (“GBI”), federal

investigative authorities, and CoreCivic’s own internal investigations revealed

                                         3
       Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 4 of 28




CoreCivic guards not only failed to conduct required 30-minute visual inspections

of prison cells at irregular intervals in the moments leading up to both decedents’

tragic suicides, but also falsified the detention logs to indicate checks happened

when they did not.

   13. In both cases, milestone video revealed fraud by CoreCivic in the ways the

company documents its compliance with the visual-inspection-and-logging

requirements of its contracts with ICE.

   14. In both cases, CoreCivic ignored its own suicide prevention policies and

contractually binding federal performance-based detention standards by placing

and keeping the victims in solitary confinement as punishment for displaying

behaviors associated with their diagnosed mental health conditions.

   15. In both cases, CoreCivic had previously placed the decedents into solitary

confinement as punishment and subsequently released them into general

population, only to document rapid psychological decompensation that every

competent jailor and correctional medical provider knows to be associated with

placing a schizophrenic human into a tiny, dark, filthy box by himself for days on

end.

   16. But this action carries even more inexcusable culpability for CoreCivic

because the undisputed facts of its neglect and illegality are even more egregious,

foreseeable, and preventable than they were in the case of Jeancarlo Alfonso

                                          4
          Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 5 of 28




Jimenez Joseph (“Jean”), whose death at Stewart was the first in more than six

years.2

    17. In this action, CoreCivic had the benefit of hindsight: The company knew

everything about its operations that failed to save Jean’s life, but elected not to

address those systemic failures because to do so would render its contract to

operate the Stewart Detention Center financially unviable.

    18. From chronic understaffing to chronic breakdowns in communication

between CoreCivic, ICE, and mental health providers, to a facility-level incapacity

to care for individuals with acute mental health issues due to its remote location

and inaccessibility to inpatient mental health treatment centers within a several

hundred mile radius, CoreCivic knew of the deadly risks its operations posed to

people like Efrain, because the Department of Homeland Security’s Office of

Inspector General told them in advance. It cost CoreCivic too much money to fix

the problem, so they simply left them all unaddressed.

    19. Less than two months before Efrain died, he presented with acute

psychiatric history and psychotic symptoms.

    20. According to CoreCivic’s records, these included up to 8 medications for

his schizophrenia and associated issues, a documented prior institutionalization in a

2
 Since Jean’s death, at least six more men have died at Stewart: Yulio Castro
Garrido, Efrain Romero de la Rosa, Pedro Arriago-Santoya, Santiago Baten-Oxlaj,
Jose Guillen-Vega, and Cipriano Chavez-Alvarez, making it among the deadliest
ICE detention facilities in the United States.
                                           5
        Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 6 of 28




mental health treatment facility by the Virginia Department of Corrections, and

Efrain himself proclaiming to mental health professionals at Stewart that he was

the Anti-Christ, that he “would die three terrible deaths soon,” and that he “would

be dead in three days.”

   21. Indeed, Efrain’s post-solitary confinement mental health decompensation

was so acute that CoreCivic and its government contracting partner recommended

his transfer from Stewart to an inpatient mental health treatment facility for

stabilization.

   22. That recommendation was approved, and on May 4, 2018 Efrain was

transferred to Columbia Regional Care Center for inpatient mental health treatment

and monitoring.

   23. Despite sending Efrain to an outside institution due to the magnitude of his

mental health issues, the first thing CoreCivic did when Efrain returned to Stewart

on June 12, 2018, was to place him back into solitary confinement – a decision

clinical psychologists who specialize in preventing in-custody suicides often liken

to “placing an asthmatic inside a smoke-filled room.”

   24. The same day, Efrain informed CoreCivic personnel that he did not need to

take any of the up to 8 psychiatric medications he was prescribed over the course

of his custody at Stewart because “he did not need it.” During that visit, Efrain

once again informed jail staff he would “suffer three terrible deaths in the future.”

                                          6
        Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 7 of 28




   25. CoreCivic returned Efrain to general population on June 14, 2018, but it did

not take long for the company to return to its default practice of controlling the

behavioral consequences of his (now un-medicated) mental health conditions by

placing Efrain back in solitary confinement, which occurred on June 19, 2018.

   26. The next day, CoreCivic officials knew or should have known that a

Licensed Clinical Social Worker who spoke to Efrain documented his “limitation

in mental functioning, his refusal of medical administration, and the potential of

his behavior worsening.”

   27. On June 21, despite this diagnosis, which CoreCivic’s contract with ICE

requires to be taken into consideration by the company in making segregation and

punishment decisions, CoreCivic official L. Gainer sentenced Efrain to 30 days in

solitary confinement. This decision was Efrain’s death sentence.

   28. On July 10, 2018, the same day he took his own life, jail officials

documented that Efrain “would benefit from referral to a higher level of care

mental health facility.” This conclusion was prompted – the morning Efrain took

his own life – by his statements to CoreCivic mental health staff that that he “was

going to die” and therefore “did not need” his medication.

   29. During his time in a caged recreation cell on the day he died, Efrain told a

CoreCivic guard in full earshot of a fellow detained immigrant who was also doing

time in solitary confinement that he intended to end his life later in the day.

                                           7
        Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 8 of 28




   30. Contrary to all policies, contractual requirements, and human decency, the

guard, in an exchange caught on video, laughed at Efrain and mocked him.

   31.The guard took none of the mandatory steps CoreCivic is required to carry

out when presented with a person actively endorsing a suicide plan.

   32. The guard, who would later be seen hovering by the door and windows

during interviews between detained immigrants and GBI investigators who sought

to get to the bottom of Efrain’s death, actively intimidated those witnesses into

staying silent about his advance knowledge of Efrain’s intent to commit suicide.

   33. In the hours leading up to Efrain’s suicide, which would not have been

possible had CoreCivic placed him on the required one-to-one suicide watch, or at

minimum 15-minute visual checks required for people like Efrain who were

suicide risks, CoreCivic guards failed to perform the required visual checks and

falsified their logs to indicate that they had.

   34. In the case of Jean Jimenez, just 14 months prior, CoreCivic guard Freddy

Wims was fired for engaging in this conduct and referred to the United States

Attorney’s Office for the Middle District of Georgia for criminal prosecution.

   35. When asked why he falsified the logs, Wims explained that he simply could

not have done all of the tasks required of him because, in addition to working the

back end of a 24-hour double-shift, he was short-staffed in the segregation unit.




                                            8
        Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 9 of 28




   36. After Jean’s death and Wims’ firing, CoreCivic was aware that several other

guards serially falsified their segregation logs using one of several mental-math

exercises for calculating irregular 30-minute intervals that is so consistent across

multiple logs and among different officers that, upon information and belief,

CoreCivic’s supervisors were aware of it.

   37. The night Efrain died, CoreCivic guards engaged in the same conduct.

   38. Once a CoreCivic officer finally discovered Efrain’s apparently lifeless

body hanging inside his solitary confinement cell after 10:30 p.m., the company’s

serial shortchanging of basic necessities deprived emergency responders of any

chance to save him.

   39. The oxygen tank was broken; inspecting and fixing it would have cost too

much.

   40. The defibrillator did not work, regular checks and training to verify its

availability and proper function for an emergency like Efrain’s would have cut into

CoreCivic’s profits on the fixed-price agreement it made with ICE and Stewart

County, where every penny saved in services to the people inside the Stewart

Detention Center translate into pennies earned for shareholders and corporate

executives.




                                         9
       Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 10 of 28




   41. Training the guards on how to effectively respond to emergencies, and

specifically inmate suicide, proved too costly, too: It took five minutes before

anyone called 911.

   42. Any chance Efrain may have had at surviving his tragic, announced suicide

attempt vanished because CoreCivic failed to adequately train and inspect its own

facility for just this occasion, when it mattered most.

   43. Efrain Romero de la Rosa did not have to die.

   44. Had CoreCivic complied with its own policies, its contractually binding

detention standards, the standard of care for treating individuals with mental health

issues in custody, and the anti-discrimination provisions of Section 504 of the

Rehabilitation Act and the Alien Tort Statute, Efrain would not have died on July

10, 2018.

   45. But compliance would have cost too much, so Efrain is dead, and his father

hereby demands compensatory and punitive damages from CoreCivic in the

amount of $50,000,000.00.

                            CLAIMS FOR RELIEF
                         COUNT ONE: WRONGFUL DEATH

   46. CoreCivic’s failure to follow its own binding contractual requirements for

treatment of detained immigrants at Stewart with severe mental health conditions

and failure to adequately care for Efrain while in the company’s custody breached

the applicable standard of care and was negligent and negligent per se.
                                          10
       Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 11 of 28




   47. CoreCivic’s negligence included, but was not limited to, placing Efrain into

solitary confinement notwithstanding his documented mental health conditions and

disabilities, failing to comply with the company’s suicide prevention protocols,

failing to conduct required visual checks, failing to engage in mandatory, non-

discretionary intervention upon learning he intended to end his life on the morning

he did so, and failing to place him on suicide watch.

   48. CoreCivic breached its heightened duty of care to Efrain as a person in its

physical custody who could not provide these services for himself by failing to

adequately train and supervise its employees, failing to properly staff the

segregation unit at all times, failing to monitor compliance with preparedness

requirements for medical emergencies in segregation, and failure to refer Efrain to

a higher-level treatment facility as soon as he displayed behaviors that were nearly

identical to the ones which previously resulted in his referral and removal to an

inpatient treatment center.

   49. The negligent acts and omissions of CoreCivic and its agents or employees

who acted within the scope of their employment for CoreCivic proximately caused

Efrain’s death.

   50. It was reasonably foreseeable that placing Efrain into solitary confinement

would leave him at heightened risk of suicide, that ignoring and mocking his self-

described plan to end his life could lead to his death, that chronically understaffing,

                                          11
        Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 12 of 28




undertraining, and under-supervising the facility, and that failing to conduct the

required visual checks as part of a pattern of falsifying segregation logs would

result in failure to observe and intervene in Efrain’s suicide effectively to prevent

his death.

     51. Because CoreCivic’s negligence, negligence per se, and recklessness

proximately caused Efrain’s death, Georgia law allows Plaintiff to recover for the

full value of Efrain’s life, and to seek punitive damages in these circumstances,

which present wanton, reckless, and depraved actions by CoreCivic, which will

continue to claim the lives of people locked inside its facilities in the absence of

judicial opprobrium and punishment by a jury.

    COUNT TWO: TORTURE & CRUEL, INHUMANE, AND DEGRADING TREATMENT

     52. The Alien Tort Statute (“ATS”), enacted in 1789, permits non-citizens to

bring suit in U.S. courts for violations of the law of nations or a treaty of the

United States. Under the ATS, federal courts are authorized to recognize a

common-law cause of action for violations of clearly defined, widely accepted

human rights norms.

     53. The United States has signed and ratified with reservations, understanding,

and declarations (“RUDs”)3 binding treaties banning punishment of prolonged

solitary confinement and solitary confinement of persons with mental illness for

3
  See, e.g., https://treaties.un.org/Pages/ViewDetails.aspx?
src=treaty&mtdsg_no=iv-9&chapter=4&lang=en#EndDec
                                            12
        Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 13 of 28




any period because it constitutes cruel, inhuman and degrading treatment (“CIDT”)

and torture.

   54. The Convention Against Torture and Other Cruel Inhuman and Degrading

Treatment (“CAT”) constitutes a clearly defined, widely accepted human rights

treaty obligation that the United States has signed and ratified (with RUDs),

ratified October 21, 1994, 1465 U.N.T.S. 85 (entered into force June 26, 1987).

   55. The United States, as a state party to the CAT, has implemented its

obligations in domestic law. See, e.g., 8 C.F.R. § 208.18.

   56. Articles 1(1) and 16(1) of the CAT define torture and require the United

States to prevent it and CIDT within its jurisdiction.

   57. The United States has adopted with RUDs the International Covenant on

Civil and Political Rights (“ICCPR”). International Covenant on Civil and Political

Rights art. 7, ratified June 8, 1992, 999 U.N.T.S. 171 (entered into force March 23,

1976)

   58. Art. 7 of the ICCPR states: “No one shall be subjected to torture or [CIDT]

or punishment . . . .”, and Art. 4(2) establishes this as a non-derogable peremptory

norm.

   59. The U.N. Special Rapporteur on Torture and Other CIDT has stated that the

“imposition, of any duration, on persons with mental disabilities is cruel, inhuman

or degrading treatment. (A/66/268, paras. 67-68, 78). Moreover, any restraint on

                                          13
       Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 14 of 28




people with mental disabilities for even a short period of time may constitute

torture and ill-treatment.” Special Rapporteur on Torture and Other [CIDT], Report

of the Special Rapporteur on torture and other cruel, inhuman or degrading

treatment or punishment, ¶ 63, U.N. Doc. A/HRC/22/53 (Feb. 1, 2013) Juan

Mendez.

   60. Defendant’s conduct described herein constitutes torture and cruel,

inhuman, and degrading treatment, a violation of “specific, universal, and

obligatory” international law norms, as evidenced by numerous binding

international treaties, declarations, and other international law instruments.

Accordingly, Defendant’s conduct is actionable under the ATS.

   61. CoreCivic tortured Efrain to death and subjected him to CIDT by

intentionally inflicting severe physical and mental pain and suffering upon him for

the purpose of punishing him, intimidating him, or coercing him under color of

law.

   62. Specifically, CoreCivic supervisors ordered, and the facility administrator

repeatedly ratified, Efrain’s placement for 30 days in prolonged solitary

confinement as punishment for an infraction of the facility’s disciplinary code,

which infraction stemmed from behaviors associated with Efrain’s mental health

condition.




                                        14
       Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 15 of 28




   63. CoreCivic subjected Efrain to prolonged solitary confinement specifically

intending to cause him severe mental or physical pain and suffering sufficient to

alter his behavior and deter others in SDC from engaging in similar behaviors.

   64. CoreCivic was specifically aware that Efrain’s prior period of solitary

confinement had resulted in his psychological decompensation that was so severe it

required his removal from the Stewart facility to an outside psychiatric treatment

facility, and specifically chose not just to re-inflict the trauma of solitary

confinement on Efrain again, but to repeatedly ratify that decision even as

behavioral health officials observed his psychiatric decompensation and need for

relocation as a result.

   65. CoreCivic security supervisors knew that 30 days in solitary confinement –

the maximum possible sentence available to the company – would inflict severe

psychological pain and put Efrain at an acute risk of suicide.

   66. Indeed, as a matter of corporate policy, every CoreCivic detention officer at

Stewart is required to receive suicide prevention training that specifically warns of

the acute risks of solitary confinement for people with past histories of suicidal

ideation, involuntary commitment, or diagnoses like the one Efrain lived with.

   67. And CoreCivic executives in Tennessee and supervisors at Stewart knew

something else: Solitary confinement at Stewart of a schizophrenic person with a




                                         15
       Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 16 of 28




prior history of involuntary psychiatric commitment and suicidal ideation resulted

in that person’s death just 13 months before.

   68. By the time CoreCivic made the determination to place Efrain in prolonged

solitary confinement, no senior official had any illusions about the deadly

consequences it could have.

   69. Painfully aware of the specific form of acute suffering and harm

disciplinary segregation as punishment would inflict on a floridly untreated

schizophrenic detained person whose behavior had already created a disruption at

the facility, CoreCivic condemned Efrain to the acute psychological, emotional,

and physical pain and suffering with the intention to punish him.

   70. CoreCivic’s torture and CIDT of Efrain caused his death.

   71. CoreCivic’s acts and omissions were deliberate, willful, intentional,

wanton, malicious, oppressive, and in conscious disregard for Efrain’s rights under

international and U.S. law and should be punished by an award of punitive

damages in an amount to be determined at trial.

   72. No absolute or qualified immunity exists to shield CoreCivic from liability.

                  COUNT THREE: DISABILITY DISCRIMINATION

   73. Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, prohibits

discrimination on the basis of disability in (1) any program or activity receiving




                                         16
       Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 17 of 28




federal financial assistance; or (2) under any program or activity conducted by any

Executive agency or the United States Postal Service. 29 U.S.C. § 794.

   74. CoreCivic operated a program or activity at the Stewart Detention Center

for ICE, and it receives federal financial assistance.

   75. For example, CoreCivic’s federal financial assistance includes subsidies

that the corporation receives in connection with its Voluntary Work Program for

federal immigration detainees housed at CoreCivic facilities, through which: (a)

the United States authorizes CoreCivic to use detainees to perform essential work

at wages far, far below market rates, work that CoreCivic would otherwise be

required to carry out with additional staff hired from the community at market

rates, thus providing CoreCivic a significant financial benefit; and (b) the United

States provides CoreCivic a stipend of $1 per day for each detainee who

participates in the Voluntary Work Program. See 8 U.S.C. § 1555(d); Barrientos v.

CoreCivic, 951 F.3d 1269 (11th Cir. 2020).

   76. Additionally, CoreCivic operates a program or activity conducted by an

Executive agency.

   77. Specifically, ICE is a component agency of the U.S. Department of

Homeland Security (“DHS”), which is an Executive agency. See 6 C.F.R. § 15.1.




                                          17
       Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 18 of 28




   78. In its Component Self-Evaluation and Planning Reference Guide, DHS

acknowledges that its “federally conducted programs” include “operation of

immigration detention facilities.”

   79. The DHS document further states that “[a] Component’s activities carried

out through contracts are considered conducted activities and are subject to the

same obligations [of complying with the Rehabilitation Act].” Id.; see also

Instruction on Nondiscrimination For Individuals With Disabilities In DHS-

Conducted Programs And Activities (Non-Employment), DHS Directives System

Instruction No. 065-01-001 (defining conducted activities of DHS to include

“those carried out through contractual or licensing arrangements”).

   80. Efrain was an individual with a disability. He had schizophrenia, a mental

health condition recognized as a qualifying disability under federal law.

   81. In June of 2018, after having sent Efrain to an inpatient mental health

treatment facility due to serious mental health episodes that took place at Stewart,

CoreCivic retrieved Efrain from that in-patient mental health treatment facility and

brought him back to Stewart.

   82. As a result of binding, non-discretionary corporate and contractual policies

regarding identification of individuals with serious mental illness or other special

vulnerabilities upon an person’s admission to Stewart, CoreCivic’s facility




                                         18
       Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 19 of 28




administrators and security knew of and created digital records denoting Efrain’s

status as a person with a qualifying disability.

   83. Efrain was legally entitled to participate in the federal programs CoreCivic

administers at Stewart free from disability discrimination.

   84. One federal program administered by CoreCivic at Stewart includes

ensuring detained immigrants like Efrain meaningful access to and participation in

the adjudication of the charges justifying his detention at Stewart, determination of

his eligibility for release from custody pending resolution of those charges, and

adjudication of his claims for relief in removal proceedings conducted by the

Department of Justice’s Executive Office for Immigration Review, assuming he

must remain in custody at Stewart. See generally 8 U.S.C. §§ 1229 (setting forth

rights of noncitizens against who the government initiates removal proceedings),

1229a(b)(4), 1229a(c)(2)(B), 1229a(c)(4).

   85. In addition, Congress has required ICE to ensure contractors like CoreCivic

fully implement the programmatic guarantees of the 2011 ICE Performance-Based

National Detention Standards (rev. 2016) (“PBNDS”).

   86. As administered by contractual agreement at Stewart, the PBNDS

constitutes a federal program under the authority of 8 U.S.C. § 1103(a)(11) that

ensures access to telephone calls, adequate medical, dental, and mental health care,




                                          19
       Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 20 of 28




recreation, commissary, law library, visitation, counsel, and appropriate

classification in civil immigration detention.

   87. CoreCivic discriminated against Efrain because of his disability in a myriad

of interconnected ways:

          a. Four O’Clock Sick Calls. First, pursuant to longstanding corporate

             practice at Stewart and elsewhere, and as observed by DHS’s Office

             of Inspector General, the company intentionally discriminated against

             Efrain and individuals like him who suffer from qualifying mental

             health disabilities by requiring them to voluntarily report to sick call

             care at 4:00 a.m. – or else go without care. DHS-OIG FOIA Response

             2018-IGFO-00059 at 35. Available at https://www.wabe.org/wp-

             content/uploads/2018/05/2018-IGFO-00059_Final-

             Response_watermark-4.pdf. The intended and practical effect of

             CoreCivic’s early sick call policy, which is set and approved by the

             company and its facility administrator or their designee, is to reduce

             the appearance of individuals with qualifying mental health

             disabilities like Efrain at the company’s infirmary during sick call,

             and to tacitly discourage those individuals from seeking care for more

             transient symptoms or decompensations that do not seem as pressing.

             As a consequence of making sick call functionally less available to

                                          20
Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 21 of 28




     people with disabilities, CoreCivic reduces both the mental healthcare

     available to them and its own staffing and medical costs, thus

     enhancing its profits. CoreCivic thus failed to reasonably

     accommodate Efrain – whose regular sleep cycle was vital to his

     ongoing battle with schizophrenia inside a carceral environment.

     Alternatively, CoreCivic’s early sick-call policy disparately impacted

     Efrain and others like him, violating his rights under Section 504.

  b. Using Solitary to Manage Decompensation of Mentally Ill

     Immigrants. Second, CoreCivic engaged in a well-documented

     practice of relying on solitary confinement to manage the behavior of

     individuals like Efrain with mental health disabilities like

     schizophrenia. Pursuant to this practice, CoreCivic Security

     Supervisors and the Facility Administrator actively ignores binding

     contractual requirements from ICE in their disciplinary decisions and

     process. See PBNDS Disciplinary Section and the SMI policy. Instead

     of ensuring individuals with mental health disabilities and serious

     mental illness are accommodated by taking into consideration whether

     their disciplinary offenses are the result of decompensation and/or

     symptoms of mental illness, and instead of providing a care advocate

     or behavioral health resource to explain to individuals like Efrain their

                                 21
Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 22 of 28




     rights to challenge the charges against them in disciplinary

     proceedings, CoreCivic ignores these disabilities and fails to

     accommodate them. The result is a sentence of prolonged solitary

     confinement that, as in the case of both Jean and Efrain, so

     exacerbated the pre-existing schizophrenic decomposition episode

     which led to the original disciplinary infraction as to cause their

     needless, preventable suffering and ultimate death.

  c. Solitary for Speaking Out About Suicidal Ideation. Third,

     CoreCivic discriminated against Efrain, as it does all individuals with

     mental health-related disabilities, by responding to expressions of

     suicidal ideation not as immediate cries for help, but as behaviors

     requiring more solitary confinement. Pursuant to company policy, an

     individual with a mental health disability like Efrain’s who expresses

     suicidal ideation is automatically referred to segregation and solitary

     confinement. Efrain and those like him faced a choice: They can

     honestly share their suicidal thoughts with the behavioral health

     professionals who could recommend a higher level of care but, as a

     result of CoreCivic’s practice of confining suicidal people in solitary,

     risk a prolongation of their solitary confinement; or they can keep

     quiet and suffer in the hopes that the urge to end their own life will

                                  22
Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 23 of 28




     subside by the time their sentence is up. CoreCivic’s policy and

     practice of responding to suicidal ideation with solitary confinement

     discriminated against Efrain by failing to make reasonable

     accommodations and having a disparate impact on his rights as a

     result of his qualifying disability.

  d. Failure to Notify Officers of People With Disabilities. Fourth,

     CoreCivic supervisors have engaged in a well-documented pattern of

     refusing to share with detention officers vital mental health-related

     suicide-risk information about detained immigrants at Stewart based

     on the false premise that to do so would violate their privacy rights.

     As a result, CoreCivic ensures its detention officers and the

     individuals in the disciplinary process lack access to the information

     behavioral health professionals have when assessing the need to

     discipline and segregate people with mental illness-based disabilities.

  e. Failure to Observe & Monitor People in Solitary. Fifth, once

     CoreCivic places individuals with mental health-related disabilities

     into solitary confinement, systematically it neglects to care for and

     supervise them within the regular intervals required by ICE.

     Specifically, CoreCivic Chief of Security and Facility Administrator

     personnel fail to appropriately document individuals’ disabilities and,

                                  23
Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 24 of 28




     in the case of mental health-related disabilities, to ensure the 15-

     minute or 1:1 observations required by their contract with ICE and the

     PBNDS. By refusing to grant Efrain the accommodation ICE required

     – i.e., more frequent, intensive supervision while in solitary

     confinement, CoreCivic discriminated against him on the basis of his

     disability. Then, having incorrectly determined Efrain (and Jean)

     required only irregular checks, CoreCivic’s corporate management

     and facility administration supervisors engage in patterns of

     understaffing within the Special Housing Unit at Stewart that prevents

     its detention officers assigned from conducting the required visual

     examinations within the time periods required. Finally, rather than

     holding supervisors and administrators accountable for allowing

     detention officers to serially falsify the visual inspection logs, or

     deploying a more accountable electronic system that would allow for

     closer auditing and penalization for missed checks, CoreCivic

     management simply allow the serial falsification of observation logs

     until it is discovered when individuals who are not monitored take

     their own lives and the video demonstrates the officers’ falsehoods.

  f. Failure to Use Less-Restrictive Alternatives to Solitary

     Confinement. Sixth, CoreCivic fails to regularly review the

                                  24
       Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 25 of 28




             appropriateness of less-restrictive alternatives to solitary confinement

             for individuals like Efrain with serious mental illness. CoreCivic’s

             policies and ICE’s contract requires the facility administrator and an

             interdisciplinary staff to conduct regular, periodic review of people in

             solitary confinement who suffer from mental health-related

             disabilities, and to consider them for release to general population.

             Pursuant to CoreCivic’s corporate practice at Stewart, supervisory

             staff failed entirely to consider Efrain for alternative placement during

             the weeks he spent in solitary confinement.

   88. Efrain suffered intentional discrimination by CoreCivic in the disciplinary

process solely because he suffered from schizophrenia which CoreCivic refused to

control.

   89. CoreCivic’s policies and practices manifest deliberate intentional

discrimination and/or deliberate indifference to the likelihood that detainees with

schizophrenia would suffer illegal discrimination at Stewart and otherwise failed to

reasonably accommodate Efrain. CoreCivic failed to ensure that its staff had

appropriate training for responding to detained migrants, like Efrain and Jean, who

suffered from schizophrenia.

   90. CoreCivic’s disability discrimination in violation of the Rehabilitation Act

caused Efrain’s death.

                                         25
         Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 26 of 28




    91. Accordingly, Plaintiff seeks compensatory and punitive damages and

attorney’s fees.

                            REQUEST FOR RELIEF

Wherefore, Plaintiff respectfully requests that this Court:

    1. Enter judgment in favor of Plaintiff and against Defendant.

    2. Award Plaintiff compensatory damages in an amount to be determined at

trial.

    3. Award Plaintiff punitive damages in an amount not to exceed ten times the

compensatory damages award determined at trial.

    4. Award Plaintiff reasonable attorney’s fees and costs pursuant to federal and

state fee-shifting statutes, and O.C.G.A. § 13-6-11.

    5. Award interest from the date of each violation.

    6. Award all relief to which Plaintiff is entitled, whether explicitly pleaded or

not.

    7. Award any other relief this Court deems just, equitable, and proper.

Date: December 4, 2020                   Respectfully submitted,

                                         /s/G. Brian Spears
                                         G. Brian Spears
                                         Georgia Bar No. 670112

                                         /s/Jeff Filipovits
                                         Jeff Filipovits
                                         Georgia Bar No. 825553

                                         26
Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 27 of 28




                              Spears & Filipovits, LLC
                              1126 Ponce De Leon Ave. NE
                              Atlanta, Georgia 30306
                              (404) 872-7086 (tel)
                              (404) 892-1128 (fax)
                              bspears@brianspearslaw.com
                              jeff@civil-rights.law

                              /s/R. Andrew Free*
                              R. ANDREW FREE
                              Tennessee Bar No. 30513
                              P.O. Box 90568
                              Nashville, TN 37209
                              Tel. 844-321-3221
                              Fax: 615-829-8959
                              Andrew@immigrantcivilrights.com
                              Counsel for the Plaintiff

                              *Application for Admission Pro Hac Vice
                              Forthcoming




                              27
        Case 4:20-cv-00158-CDL Document 21 Filed 12/04/20 Page 28 of 28




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

  EFRAIN ROMERO-GARCIA, as )
  father and statutory next-of-kin of )
  Efrain Romero de la Rosa;           )
                                      )                     Civil Action No.:
         Plaintiff,                   )                    4:20-cv-00158-CDL
                                      )
  v.                                  )                    FIRST AMENDED
                                      )                      COMPLAINT
  CORECIVIC, INC.,                    )
                                      )
        Defendant,                    )



                              CERTIFICATE OF SERVICE

       I hereby certify that on this day, I electronically filed the foregoing document with

the Clerk of Court using the CM/ECF system which will cause service by electronic mail

to all attorneys of record.

       This 4th day of December, 2020.

                                                 /s/Jeff Filipovits
                                                 Jeff Filipovits
                                                 Georgia Bar No. 825553
       Spears & Filipovits, LLC
       1126 Ponce de Leon Ave.
       Atlanta, GA 30306
       678.237.9302 (direct)
       jeff@civil-rights.law




                                            28
